        Case 1:16-cr-00528-SDA Document 138 Filed 01/06/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                             1/6/2021

 United States of America,

                                                           1:16-cr-00528 (SDA)
                   -against-
                                                           ORDER
 Lidya Maria Radin,

                               Defendant.


STEWART D. AARON, United States Magistrate Judge:

       WHEREAS, an Order was entered in this case on December 11, 2020 (ECF No. 136)

directing Defendant to surrender to the United States Marshal at 10:00 a.m. on Monday, January

18, 2021; and

       WHEREAS, January 18, 2021 is a Federal holiday.

       NOW, THEREFORE, it is hereby ORDERED, as follows:

       1. The defendant shall surrender to the United States Marshal for this district, located

          at 500 Pearl Street, Suite 400, New York, New York, at 10:00 a.m. on Tuesday, January

          19, 2021, to serve her 10-day sentence.

       2. The Court once again recommends to the Bureau of Prisons that the defendant serve

          her sentence at MDC Brooklyn and that she be housed in quarantine.

       The Clerk of Court is respectfully requested to mail a copy of this Order to the defendant

at the address indicated on the ECF docket. In addition, my Chambers shall email a copy of this

Order to the defendant.

SO ORDERED.
         Case 1:16-cr-00528-SDA Document 138 Filed 01/06/21 Page 2 of 2




DATED:       New York, New York
             January 6, 2021

                                       ______________________________
                                       STEWART D. AARON
                                       United States Magistrate Judge




                                       2
